          Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 1 of 8




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA




 MAHTAB ARSANJANI,

                  Plaintiffs,

         v.                                                 Case No. 19-01746 (JEB)

 UNITED STATES OF AMERICA, et al.,

                  Defendants.



                          JOINT MEET AND CONFER STATEMENT

        Pursuant to the Court’s December 16, 2019 Minute Order, Local Civil Rule 16.3 and

Federal Rule of Civil Procedure 26(f), the Parties conferred by telephone on January 14, 2020

and email on January 15 and 27, 2020, and hereby submit this Joint Report to the Court.

   I.         Parties’ Statement of the Case

              a. Plaintiff’s Statement of the Case: On or about June 19, 2016, at approximately

                 3:00 p.m., Plaintiff was travelling on the Connecticut Avenue, NW, sidewalk, at

                 or near its intersection with 9th Street, NW, near the Smithsonian Institution

                 Museum of National History. As Plaintiff was walking, a large branch from a tree

                 outside of the Museum fell and struck Plaintiff causing severe and significant

                 injuries to her person. Plaintiff alleges that Defendants were negligent in their

                 maintenance of the tree, which proximately caused Plaintiff’s injuries, and as such

                 are liable for Plaintiff’s damages. Plaintiff seeks $5,000,000.00 in damages.




                                                   1
              Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 2 of 8




               b. Defendant District of Columbia’s Statement of the case: Plaintiff alleges that

                  she was traveling on the sidewalk of Constitution Avenue, near 9th Street, NW

                  when a branch from a nearby tree fell and struck her. The Defendant District of

                  Columbia denies liability in this case and denies that Plaintiff is entitled to any

                  relief whatsoever. The District incorporates by reference, all defenses set forth in

                  the District’s Answer to the Amended Complaint.

               c. Defendant United States of America’s Statement of the Case: Plaintiff brings

                  this case against the United States and the District of Columbia alleging personal

                  injury when struck by a falling tree branch while walking on the public sidewalk

                  outside of the National Museum of Natural History on June 19, 2016. Plaintiff

                  seeks $5,000,000.00 in damages. Defendant United States denies committing any

                  negligent act and denies proximately causing the damages alleged.

   II.         Local Civil Rule 16.3 Topics

         1.       Likelihood this Case will be Disposed of by Dispositive Motion

         The Plaintiff believes that the case will not be resolved by dispositive motions. The

United States and District of Columbia believe that this case will be resolved by dispositive

motions.

         2.       Date for Joining Other Parties and Amendment of Pleadings

         At this time, the Parties are unaware of any other parties to be joined. However, any

additional parties shall be joined and/or the pleadings amended no later than March 4, 2020.

         3.       Assignment to a Magistrate Judge

         The Parties do not consent to this case being assigned to a magistrate judge.
            Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 3 of 8




       4.      Possibility of Settlement

       The Parties believe that it is premature to determine if settlement is appropriate and are

willing to explore settlement after the close of discovery.

       5.      Alternative Dispute Resolution

       The Parties are generally open to mediation/ADR, but do not believe early

mediation/ADR would be useful here. The Parties will discuss whether mediation may be

appropriate as the case progresses.

       6.      Initial Disclosures

       The Parties will provide initial disclosures to one another by February 18, 2020.

       7.      Discovery

       The Parties request that the Court enter a scheduling order reflecting the following

agreements, to promote the just, speedy, and efficient determination of this action. All parties

agree with all dates set here, except that the District proposes that the Court set the dates for

dispositive motions briefing at a post-discovery status conference.

                                      Event                              Date
               Initial Disclosures to Be Served                      Feb 18, 2020

               Joinder of Other Parties                             March 4, 2020
               Deadline for Completion of Fact Discovery            September 18,
                                                                        2020
               Proponent’s Expert Reports to Be Served              June 30, 2020

               Opponent’s Expert Reports to Be Served                July 30, 2020

               Rebuttal Expert Reports to Be Served                August 17, 2020
               Dispositive Motions to Be Filed                      Nov. 17, 2020

               Briefs in Opposition to Dispositive Motions            Jan. 1, 2021
               to Be Filed
               Reply Briefs in Support of Dispositive                Jan. 31, 2021
               Motions to Be Filed
          Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 4 of 8




                a.     Written Discovery. Unless ordered by the Court for good cause shown:

(i) no Party shall be required to respond to more than twenty-five (25) interrogatories pursuant to

Fed. R. Civ. P. 33, and (ii) no party shall be required to respond to more than thirty (30) requests

for production of documents and thirty (30) requests for admission pursuant to Fed. R. Civ.

P. 34, 36 respectively, excluding requests for admission directed solely to the authenticity of

documents.

                b.     Depositions. The Parties agree that each party may take up to ten (10)

depositions (excluding expert depositions).

                c.     Search Protocol. The District proposes that the Parties will confer about

the search parameters and terms governing any request for the production of emails under Fed.

R. Civ. P. 26. Such agreement would outline:

                       (1) identification of custodians to be searched;

                       (2) identification of the date range to be searched;

                       (3) identification of search terms;

                       (4) understanding of methodology for conducting the searches and review.

                       The United States and Plaintiff do not agree with the District’s proposal.

The United States and Plaintiff agree to confer with the District about search protocols that the

District plans to implement for any search the District conducts for its own records. The United

States and Plaintiff cannot commit at this point, however, to reaching an agreement with the

District about all such items before it conducts any searches of its own records. Rather, the

United States and Plaintiff propose that such matters be handled during the typical meet and

confer process governing discovery and, where there is a disagreement, through the Court’s

intervention.
            Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 5 of 8




               d.      Electronically Stored Information.

                       (1) The District proposes producing electronically stored information

(ESI) metadata to one another as follows, under the limitations set forth in Fed. R. Civ. P. 26(b):

The District requests that ESI production and imaged hard copy documents, including email,

should be rendered to TIFF image format and accompanied by an image cross reference (load)

file; and all applicable metadata should be extracted and provided in load file format.

                       (2) The United States and Plaintiff propose producing documents

(including e-mails) in PDF format.

       8.      Protective Order.

       The United States and District of Columbia anticipate that the Parties will seek a

protective order. The Plaintiff does not anticipate needing a protective order.

       9.      Expert Reports.

       Proponents shall identify any expert witness and serve any expert witness reports and

information pursuant to Fed R. Civ. P. 26(a)(2) by June 30, 2020. Opponents shall identify any

expert witness and serve any expert witness reports and information pursuant to Fed. R. Civ. P.

26(a)(2) by July 30, 2020. Depositions of experts shall be completed by no later than

September 18, 2020.

       11.     Dispositive Motion Schedule.

       Dispositive motions shall be filed by November 17, 2020, oppositions shall be filed by

January 1, 2021, replies shall be filed by January 31, 2021.

       The District proposes that the Court set a briefing schedule for dispositive motions at a

post-discovery status conference.

       12.     Class Actions.
           Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 6 of 8




       Not applicable.

       13.     Bifurcation and Phases.

       At this time the Parties do not believe that discovery and/or trial should be bifurcated or

managed in phases; however, the Parties reserve the right to move for bifurcation if it appears

appropriate at a later time.

       14.     Pretrial Conference Schedule.

       The Parties request that pretrial conferences be scheduled after dispositive motions are

decided.

       15.     Trial Date

       The Parties request that trial dates be scheduled at the pretrial conferences.

       16.     Other Matters

       The Parties request that the Court set a status conference after the deadline to depose

expert witnesses and before the deadline to file dispositive motions (September 18, 2020-

November 17, 2020). The matters to be discussed will be whether any dispositive motions will

be filed by any of the Parties, and whether there are any outstanding discovery issues. The

District proposes that the Court set a dispositive motions briefing schedule at that time if

appropriate.

Dated: January 28, 2020                            Respectfully submitted,

                                                      PRICE BENOWITZ, LLP

                                          By:         /s/ John J. Yannone
                                                      John J. Yannone, Esq.
                                                      John@PriceBenowitzlaw.com
                                                      Arren T. Waldrep, Esq.
                                                      Arren@PriceBenowitzlaw.com
                                                      Price Benowitz, LLP
                                                      409 7th Street, NW, Suite #200
                                                      Washington, D.C. 20004
Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 7 of 8




                                 Phone: (202) 417-6015
                                 Fax: (301) 244-6659
                                 Attorneys for Plaintiff

                                 and

                                 KARL A. RACINE
                                 Attorney General for the District of
                                 Columbia

                                 CHAD COPELAND
                                 Deputy Attorney General
                                 Civil Litigation Division

                                 /s/ Michael K. Addo
                                 MICHAEL K. ADDO [1008972]
                                 Chief, Civil Litigation Division Section IV

                                 /s/Denise Katz-Prober
                                 DENISE KATZ-PROBER [1013442]
                                 Assistant Attorney General
                                 441 Fourth Street, NW, Suite 630 South
                                 Washington, D.C. 20001
                                 (p) (202) 724-6644
                                 (f) (202) 741-0445
                                 (e) denise.katz-prober@dc.gov

                                 Counsel for Defendant District of Columbia

                                 and

                                 JESSIE K. LIU
                                 D.C. Bar #472845
                                 United States Attorney

                                 DANIEL F. VAN HORN
                                 D.C. Bar #924092
                                 Chief, Civil Division

                           By:   /s/ Brian J. Field
                                 BRIAN J. FIELD
                                 D.C. Bar #985577
                                 Assistant United States Attorney
                                 555 4th Street, N.W.
                                 Washington, D.C. 20530
                                 Tel: (202) 252-2551
Case 1:19-cv-01746-JEB Document 16 Filed 01/28/20 Page 8 of 8




                                 E-mail: Brian.Field@usdoj.gov

                                 Counsel for United States of America
